Title: From Alexander Hamilton to James McHenry, 24 January 1799
From: Hamilton, Alexander
To: McHenry, James



New York January 24 1799
Dear Sir

You ask my opinion as to proper arrangements for the command of the Military Force, on the ground that the Commander in Chief declines at present an active part. This is a delicate subject for me—yet, in the shape in which it presents itself, I shall wave the scruples which are natural on the occasion.
If I rightly understood the Commander in Chief, his wish was that all the Military points and Military force every where should be put under the direction of the two Major Generals, who alone should be the organs of the Department of War. The objects of this plan are to disburthen the head of that department of infinite details which must unavoidably clog his general arrangements, and to establish a vigilant military superintendence over all the military points. There is no difficulty in this plan except as to the Western army. It will be a very natural disposition to give to the Inspector General the command of all the troops and posts North of Maryland and to General Pinckney the command of all the Troops and posts South of the district assigned to the Inspector General. How will this plan, as to the Western Army answer? Let all the troops upon the Lakes, including those on the Miami which communicates with Lake Erie, be united under the command of one Officer to be stationed at . Let all the troops in Tennessee be united under the command of one Officer to be stationed at . Let them consider themselves as under the orders of the General who commands the Western army—and let the whole be placed under the superintendence of the Inspector General. The Officers commanding on the Lakes and in Tennessee to be permitted to correspond immediately with the Inspector General and receive orders from him. All the communication as well of these Officers as of the General of the Western army to be sent open under cover to the Secretary at War—who in urgent cases if the Inspector General be not on the spot will himself give orders which he will communicate for his future government to the Inspector General—and in cases not urgent will leave matters to the Agency of the Inspector General according to the instructions which he shall receive from the Department of War.
It is easy to perceive that there are objections to this plan. I am not sure that it ought to be adopted. The pour and the contre will readily occur to you—and you will take or reject as shall appear to you proper; assured always that personally I shall be content with any arrangement you may think adviseable
Affecty & truly   yrs.

A Hamilton
The Secy at War

